Mr. Presiding Justice Eldredge delivered the opinion of the court. Abstract of the Decision. Municipal corporations, § 875*—when evidence sufficient to show right to use of land for street. In an action by a city to recover a penalty for obstructing a public street by the erection and maintenance of a fence thereon, where it appeared that former owners of land abutting on such street constructed a fence twenty feet distant from the border line of the street and such strip was taken control of by the city and used as a part of the street, with the acquiescence and consent of the owners for thirty-eight years, until defendant re-established a fence on the former line, evidence held sufficient to sustain a finding that the city had acquired a right to use this strip for street purposes by the use thereof for more than fifteen years under Rev. St. ch. 121, sec. 1 (J. & A. ¶ 9628).